  Case: 6:20-cv-00084-KKC Doc #: 17 Filed: 05/14/20 Page: 1 of 6 - Page ID#: 90




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION at LONDON

WILLIAM HOWARD BUTLER,
      Plaintiff,                                          Civil Action No. 6: 20-084-KKC

V.                                                         MEMORANDUM OPINION
                                                               AND ORDER

LAUREL CO. DET. CTR., et al.,
      Defendants.


                                       *** *** *** ***

        William Howard Butler, an inmate at the Laurel County Detention Center, seeks relief for

several alleged violations of his civil rights. Because the Court previously granted Butler’s motion

to proceed in forma pauperis, the Court now conducts a preliminary review of Butler’s claims.

See, e.g., 28 U.S.C. §§ 1915A, 1915; Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). For

the reasons that follow, Butler’s federal claims will be DISMISSED WITH PREJUDICE;

however, any state claims he intended to pursue may be litigated in a different court of appropriate

jurisdiction.

                                                 I

        William Howard Butler is a state inmate incarcerated at the Laurel County Detention

Center. Proceeding without an attorney, Butler has filed a federal complaint alleging multiple

violations of his civil rights. [R. 1.] Butler’s complaint names the Laurel County Detention Center

Jailer, Lieutenant Jailer Rocco Bowling, Deputy Dustin Boyd, and Deputy Justin Fields as

defendants. [Id.] To broadly summarize, the complaint alleges that these defendants made verbal

threats against him for filing grievances, withheld food and milk from him as punishment, failed
  Case: 6:20-cv-00084-KKC Doc #: 17 Filed: 05/14/20 Page: 2 of 6 - Page ID#: 91




to timely respond to grievances, and violated a variety of Kentucky Administrative Regulations.

Butler seeks $3,500,000.00 in money damages. [Id. at 11.]

       At the same time Butler filed his complaint he moved for pauper status, and the Court has

already granted that request. [R. 9.] Butler has also filed a supplemental complaint seeking to add

Lieutenant Shawn Davis as a defendant for Davis’s alleged violation of Butler’s First Amendment

rights. [R. 16.] Because the defendants have not yet been served, the Court will accept Butler’s

supplemental complaint as a timely amendment to the original complaint as a matter of course.

See Fed. R. Civ. P. 15(a).

       The Court now conducts a preliminary review of Butler’s claims in both his complaint [R.

1] and the supplemental complaint. [R. 16.] Pursuant to 28 U.S.C. § 1915(e)(2), the Court will

dismiss any portion of Butler’s pleadings that is frivolous, malicious, or fails to state a claim upon

which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B). Because Butler is proceeding without

an attorney, the Court evaluates his complaint under a more lenient standard. Erickson v. Pardus,

551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). And, at this stage of

the proceedings, the Court accepts Butler’s factual allegations as true and liberally construes the

legal claims in his favor. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

                                                 II

       Between the initial complaint and supplemental pleading, Butler names five individuals as

defendants to his civil rights complaint, and he claims each of the five defendants violated his

rights in different ways. But even construing Butler’s complaint with the leniency due a pro se

litigant, all of Butler’s claims against these individuals must be dismissed.

       As a preliminary matter, Butler’s initial and supplemental complaints both fail to

specifically articulate any claims of constitutional dimension. Although Butler filed his complaint



                                                  2
  Case: 6:20-cv-00084-KKC Doc #: 17 Filed: 05/14/20 Page: 3 of 6 - Page ID#: 92




on a 42 U.S.C. § 1983 complaint form, the complaint makes no reference at all to any federal

constitutional rights or provisions.      Instead, Butler refers only to a variety of Kentucky

Administrative Regulations—provisions of state law—that he claims the defendants violated. [R.

1; R. 16.] “To state a claim under § 1983, a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Because Butler has failed to articulate any violations of a federal constitutional right, he has failed

to state a valid claim under 42 U.S.C. § 1983.

       Furthermore, even if the Court very generously construed Butler’s complaint to allege

violations of the constitutional provisions most analogous to the referenced administrative

regulations, Butler’s claims would still fail. For instance, Butler claims that Lieutenant Jailer

Rocco Bowling retaliated against him for filing grievances by verbally harassing him and

threatening him with placement in the segregated housing unit and restricted commissary access.

[R. 1 at 4.] But this kind of verbal harassment falls short of unconstitutional retaliation. See

Carney v. Craven, 40 F. App’x 48, 50 (6th Cir. 2002). “An inmate has no right to be free from

verbal abuse, and minor threats do not rise to the level of a constitutional violation.” Id. (citing

Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir. 1987); Thaddeus-X v. Blatter, 175 F.3d 378, 398

(6th Cir. 1999)).

       Butler’s allegations about adequate nutrition suffer a similar fate. Butler claims that Justin

Fields withheld his food and milk on at least one but possibly multiple isolated occasions, in turn

affecting his calorie intake for the relevant day(s). [R. 1 at 6.] But case law suggests that the

isolated behavior described by Butler does not rise to the level of cruel and unusual punishment so

as to violate the Eighth Amendment. See, e.g., Richmond v. Settles, 450 F. App’x 448, 456 (6th



                                                  3
  Case: 6:20-cv-00084-KKC Doc #: 17 Filed: 05/14/20 Page: 4 of 6 - Page ID#: 93




Cir. 2011) (deprivation of seven meals over a six day period did not rise to the level of an Eighth

Amendment violation); Miller v. Wertanen, 109 F. App’x 64, 65 (6th Cir. 2004) (single deprivation

of food tray did not state a cognizable Eighth Amendment claim); Berry v. Brady, 192 F.3d 504

(5th Cir. 1999) (an inmate’s § 1983 claim for the denial of eight meals was properly dismissed for

failure to state an Eighth Amendment violation).

       Butler’s only allegation against Deputy Dustin Boyd is that Boyd watched an interaction

between Butler and Bowling—namely, an interaction that did not rise to the level of

unconstitutional retaliation, as explained above. [R. 1 at 4.] And, regarding Butler’s claim that

Jamie Mosley failed to appropriately respond, or act in response, to grievances: “the ‘denial of

administrative grievances or the failure to act’ by prison officials does not subject supervisors to

liability under § 1983.” Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (citing Shehee v.

Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)).

       Butler’s supplemental complaint and attached evidence suggests Shawn Davis failed to

provide Butler with a Bible in response to Butler’s requests for one. [See R. 16 at 2; R. 16-1 at 7.]

But Butler’s one sentence allegation is ultimately too conclusory to satisfy the pleading standards

of Federal Rule of Civil Procedure 8 or the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. § 2000cc-1, et seq, under which Butler could potentially bring a First

Amendment claim.       RLUIPA requires a plaintiff to show that his religious exercise was

substantially burdened, see, e.g., Dunlap v. Losey, 40 F. App’x 41, 43 (6th Cir. 2002), and Butler

has provided no details about when, how, why, or for how long his religious exercise was actually

hindered by Davis’s actions.

       Finally, to the extent Butler claims that all of the defendants have verbally harassed him,

singled him out, or embarrassed him in front of other inmates, these allegations also fail to state a



                                                 4
  Case: 6:20-cv-00084-KKC Doc #: 17 Filed: 05/14/20 Page: 5 of 6 - Page ID#: 94




constitutional claim. “Not every unpleasant experience a prisoner might endure while incarcerated

constitutes cruel and unusual punishment within the meaning of the Eighth Amendment.” Ivey,

832 F.2d at 954. Even where a corrections officer exhibits “shameful and utterly unprofessional

behavior,” courts have repeatedly found that conduct like that described in Butler’s complaint does

not “constitute the type of infliction of pain that the Eighth Amendment prohibits.” Johnson v.

Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004).

         Accordingly, even if the Court very broadly construed Butler’s complaint, the Court cannot

find that Butler has adequately pleaded a viable federal constitutional claim under 42 U.S.C. §

1983. The Prison Litigation Reform Act thus calls for dismissal of the § 1983 claims. To the

extent Butler intended to allege various violations of state law, this Court declines supplemental

jurisdiction over those claims. The Court has no independent basis for jurisdiction over the state

claims, see 28 U.S.C. § 1367(c)(3), and the balance of judicial economy, fairness, and comity all

point toward declining supplemental jurisdiction. See Musson Theatrical, Inc. v. Fed. Exp. Corp.,

89 F.3d 1244, 1254-55 (6th Cir. 1996) (“When all federal claims are dismissed before trial, the

balance of considerations usually will point to dismissing the state law claims, or remanding them

to state court if the action was removed.”) (citations omitted). But while the Court will not pass

on those claims here, Butler may still pursue his allegations regarding specific Kentucky

Administrative Regulations if he so desires. He simply must do so in the relevant state circuit

court.




                                                 5
  Case: 6:20-cv-00084-KKC Doc #: 17 Filed: 05/14/20 Page: 6 of 6 - Page ID#: 95




                                                 III

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1.      Butler’s federal claims set forth in the complaint [R. 1] and supplemental complaint

[R. 16] are DISMISSED for failure to state a claim upon which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B);

       2.      Any remaining state claims are DISMISSED WITHOUT PREJUDICE to

Butler’s right to pursue those claims in a court of appropriate jurisdiction;

       3.      Any pending motions are DENIED AS MOOT;

       4.      Judgment will be entered contemporaneously herewith; and

       5.      This matter is CLOSED and STRICKEN from the Court’s active docket.

       Dated May 14, 2020




                                                  6
